DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks entered on 07/28/2021.
Claims 1-20 are pending in the instant application.
Claim 18 is amended.

Response to Arguments
Applicant's arguments 07/28/2021, page 8-11, with respect to overcoming the rejection of claim 9 under 35 USC 102(a)(1) have been fully considered but they are not persuasive.
The Applicant alleges that Bradski does not disclose of the, “event detection sensor,” claimed.
The Examiner respectfully disagrees. In regards to the claim limitation, the Examiner broadly interprets, “event detection sensor,” plainly as a sensor, whose purpose is to detect events or changes in its environment and send the information to other electronics. Therefore Examiner reads Bradski’s inertial sensors discussed in Paragraphs [0539], [0672] & [0792] that include accelerometers and gyros as the event detection sensors that detect user poses, pose changes, and other head movements. It is the user poses, pose changes, and other head movements that the Examiner notes the usage of EDS in the instant specification (e.g., first paragraph of the Summary)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further alleges that Bradski does not disclose that the, “at least one event detection sensor (EDS) configured to output signals to enable the ISP to control the camera unit to generate a first RGB and/or IR image at a current time = t and to extrapolate, from the RGB and/or IR image, a predicted image for a future time = t + D.” 
The Examiner respectfully disagrees. As discussed previously above, the Examiner reads the inertial sensors comprising gyros and accelerometers as Applicant’s, “event detection sensor,” that detects user poses, pose changes, and other head movements, and outputs such data to the processor/controller as discussed in paragraphs [0215], [0539], [0783]-[0799] & [0985]. Then, the processor/controller of the display device accordingly uses the pose process data to project, or predict, a set of images to the user. Furthermore, Paragraphs [0931]-[0943] discuss of the display device measuring the pose from the gyro and accelerometer data, then tracks the points in a frame using the pose determined from the sensors to then fit a vector-valued function forward in time to the points in the frame, thus extrapolating the points in a frame to predict future pose of a pose-tagged image that will be used to create super-
Therefore the rejection of claim 9 under 35 USC 102(a)(1) is maintained.

Applicant's arguments 07/28/2021, pages 11-12, with respect to overcoming the rejection of claim 11 under 35 USC 102(a)(1) have been fully considered but they are not persuasive.
The Applicant alleges that Bradski does not disclose of the, “event detection sensor,” claimed, and further does not describe that the camera unit, ISP, and EDS are disposed on a single chip.
The Examiner respectfully disagrees. As previously discussed, Examiner reads Bradski’s inertial sensors discussed in Paragraphs [0539], [0672] & [0792] that include accelerometers and gyros as the event detection sensors that detect user poses, pose changes, and other head movements. It is the user poses, pose changes, and other head movements that the Examiner notes are the events that the gyros and accelerometers detect. Then, the Examiner broadly interprets the claimed, “single chip,” as an integrated circuit, and furthermore notes the claim does not provide any further detail of what the, “single chip,” entails. Thus, the Examiner reads the PCBA as single chip or integrated circuit because it is a circuit that integrates the gyroscopic sensors, graphical processing units, and chip-level cameras onto one PCBA as discussed in Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Therefore the rejection of claim 11 under 35 USC 102(a)(1) is maintained.

Applicant's remarks filed 07/28/2021, page 12-14, regarding the rejection of claim 1, and similarly claim 3 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
The Applicant alleges that Mironovich fails to disclose of an EDS and that it does not sense any illuminance changes.
The Examiner respectfully disagrees. "In order to rely on a reference as a basis for rejection of an applicant's invention, the reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned." In re Oetiker, 977 F.2d 1443, 1446, 24 USPQ2d 1443, 1445 (Fed. Cir. 1992). See also In re Deminski, 796 F.2d 436, 230 USPQ 313 (Fed. Cir. 1986); In re Clay, 966 F.2d 656, 659, 23 USPQ2d 1058, 1060-61 (Fed. Cir. 1992) ("A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor's endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem."); Wang Laboratories Inc. v. Toshiba Corp., 993 F.2d 858, 26 USPQ2d 1767 (Fed. Cir. 1993); and State Contracting & Eng'g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1069, 68 USPQ2d 1481, 1490 (Fed. Cir. 2003) (where the general scope of a reference is outside the pertinent field of endeavor, the reference 
Therefore the rejection of claim 1 under 35 USC 103 is maintained.

Applicant's remarks filed 07/28/2021, page 15, regarding the rejection of claim 18 under 35 U.S.C. § 103 have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu) in view of Chow et al. (US 5,949,064) (hereinafter Chow) as outlined below.
In response to Applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claim 18 below, where Applicant’s newly recited claim limitations are addressed by Chow and are rejected for the reasons as outlined below. 

Applicant's remarks filed 07/28/2021, page 15, regarding the rejection of claim 3 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Bradski and Mironovich teach or suggest independent claim 1 as outlined below. Thus, claim 3 is also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski).

Regarding claim 9, Bradski discloses a system comprising:
at least one camera unit configured to generate red-green-blue (RGB) images and/or infrared (IR) images [Paragraph [0195]-[0200], [0357]-[0358] & [1181], User-sensing system 35 includes one or more visible spectrum camera sensors and infrared camera sensors];
at least one image signal processor (ISP) [Paragraph [0195], Fig. 3, Display device including Processor 38 as ISP]; and
at least one event detection sensor (EDS) configured to output signals [Paragraph [0672], Gyros, accelerometers as EDS] to enable the ISP to control the camera unit to generate a first RGB and/or IR image at a current time = t and to extrapolate, from the RGB and/or IR image, a predicted image for a future time = t + D [Paragraph [0943], Fig. 3, Display device tracks 2-D points through successive frames, and then projects vector-valued function forward in time to create prediction of next image].

Regarding claim 10, Bradski discloses the system of Claim 9, and further discloses wherein the camera unit is configured to generate RGB images [Paragraph [0195]-[0200], [0357]-[0358] & [1181], User-sensing system 35 includes one or more visible spectrum camera sensors, to generate RGB images].

Regarding claim 11, Bradski discloses the system of Claim 9, and further discloses wherein the camera unit, ISP, and EDS are disposed on a single chip [Paragraph [0531]-[0545] & [1209]-[1211], PCBAs, as single chip, include gyroscopic sensors, graphical processing units, and chip-level cameras].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-3 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) in view of Mironovich et al. (US 2014/0010305 A1) (hereinafter Mironovich).

Regarding claim 1, Bradski discloses a system comprising:
at least one virtual reality or augmented reality (AR) head-mounted display (HMD) [Paragraph [0180], Fig. 1, HMD 12] comprising:
at least one camera unit configured to generate red-green-blue (RGB) images [Paragraph [0195]-[0200], [0357]-[0358] & [1181], User-sensing system 35 includes one or more visible spectrum camera sensors];
at least one image signal processor (ISP) [Paragraph [0195], Fig. 3, Display device including Processor 38 as ISP]; and
at least one event detection sensor (EDS) configured to output signals [Paragraph [0672], Gyros, accelerometers as EDS] to enable the ISP to control the camera unit to generate a first RGB image at a current time = t and to extrapolate, from the RGB image, a predicted image for a future time = t + D, wherein D is a time value [Paragraph [0943], Fig. 3, Display device tracks 2-D points through successive frames, and then projects vector-valued function forward in time to create prediction of next image].
representing changes in illumination intensity to the ISP.
Mironovich teaches the one event detection sensor (EDS) configured to output signals representing changes in illumination intensity to the ISP [Paragraph [0102]-[0106] & [0236], Processor, as EDS, Detecting local illumination change and correction of illumination to predict image blocks].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate and implement the illumination corrector of Mironovich as above, to output signals representing changes in illumination intensity to the processor that can be used to predict image block based on previous images (Mironovich, Paragraphs [0102]-[0106]).

Regarding claim 2, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Bradski discloses wherein the camera unit is configured to generate infrared (IR) images [Paragraph [0195]-[0200], [0357]-[0358] & [1181], User-sensing system 35 includes one or more infrared camera sensors].

Regarding claim 3, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
[Paragraph [0531]-[0545] & [1209]-[1211], PCBAs, as single chip, include gyroscopic sensors, graphical processing units, and chip-level cameras].

Regarding claim 17, Bradski discloses the system of Claim 9, and are analyzed as previously discussed with respect to the claim. 
However, Bradski does not explicitly disclose wherein the signals output by the EDS represent changes in illumination intensity.
Mironovich teaches wherein the signals output by the EDS represent changes in illumination intensity [Paragraph [0102]-[0106] & [0236], Processor, as EDS, Detecting local illumination change and correction of illumination to predict image blocks].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate and implement the illumination corrector of Mironovich as above, to output signals representing changes in illumination intensity to the processor that can be used to predict image block based on previous images (Mironovich, Paragraphs [0102]-[0106]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) in view of Margolis et al. (US 2017/0213388 A1) (hereinafter Margolis).

Regarding claim 4, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Bradski discloses of the camera unit, ISP, and EDS [Paragraph [0531]-[0545] & [1209]-[1211], gyroscopic sensors, graphical processing units, and chip-level cameras].
However, Bradski and Mironovich do not explicitly disclose  wherein processing of the camera unit, ISP, and EDS is implemented by a digital signal processor (DSP).
Margolis teaches wherein processing of the camera unit, ISP, and EDS is implemented by a digital signal processor (DSP) [Paragraph [0032], Figs. 2A, Mobile device 19 including processor 146, camera 148, sensors 149, may be integrated on a single chip substrate or system on a chip, as digital signal processor].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the camera, ISP, and EDS onto a single chip as discussed in Margolis as above, for the integrated design saves design space and reduces connections for easy portability (Margolis, Paragraphs [0031]-[0032]).

Claims 5, 7-8 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) and Mironovich et al. (US 2014/0010305 A1) (hereinafter Mironovich) in view of Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu).

Regarding claim 5, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Bradski discloses wherein the ISP is configured to receive from at least one application associated with the HMD [Paragraph [0180] & [0942], Applications distributed in AR system to provide certain functions].
However, Bradski and Mironovich do not explicitly disclose of receiving the time value D.
Mathieu teaches of receiving the time value D [Paragraph [0061], Receiving t+2, with D = 2, wherein computing device predicts second future frame via generative model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Regarding claim 7, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
However, neither Bradski nor Mironovich disclose the particulars of claim 7.
Mathieu teaches wherein the ISP is configured with instructions executable by the ISP to generate a second RGB image at time t + D [Paragraph [0053] & [0061], Receiving t +2, with D = 2, wherein computing device predicts second future frame via generative model, making RGB predictions].
(Mathieu, Paragraphs [0061]).

Regarding claim 8, Bradski, Mironovich, and Mathieu disclose the system of Claim 7, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Mathieu teaches wherein the ISP is configured with instructions executable by the ISP to: execute at least one neural network (NN) to generate the predicted image [Paragraph [0019], Particular embodiments train a convolutional neural network (CNN) to generate future frames given an input sequence]; and
feed back to the NN a difference between the first image and an earlier second image based at least in part on a timestamp associated with the first image matching a timestamp associated with the second image [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN using image gradient difference loss model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Regarding claim 15, Bradski and Mironovich disclose the system of Claim 1, and are analyzed as previously discussed with respect to the claim. 
However, neither Bradski nor Mironovich disclose the particulars of claim 15.
Mathieu teaches wherein the ISP is configured with instructions executable by the ISP to generate a second image at time t + D [Paragraph [0061], Receiving t +2, with D = 2, wherein computing device predicts second future frame via generative model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Regarding claim 16, Bradski, Mironovich, and Mathieu disclose the system of Claim 15, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Mathieu teaches wherein the ISP is configured with instructions executable by the ISP to execute at least one neural network (NN) to generate the predicted image [Paragraph [0019], Particular embodiments train a convolutional neural network (CNN) to generate future frames given an input sequence] and to feed back the second image to the NN to train the NN [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate predictive model discussed in Mathieu is as above, to provide a specific time for when a prediction is requested (Mathieu, Paragraphs [0061]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski), Mironovich et al. (US 2014/0010305 A1) (hereinafter Mironovich), and Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu) in view of Levine et al. (US 2017/0334066 A1) (hereinafter Levine).

Regarding claim 6, Bradski, Mironovich, and Mathieu disclose the system of Claim 5, and are analyzed as previously discussed with respect to the claim. 
However, neither Bradski, Mironovich, nor Mathieu disclose the particulars of claim 6.
Levein teaches wherein the ISP is configured with instructions executable by the ISP to return the first image and the predicted image to the application [Paragraph [0086]-[0090], Generating predicted image through neural network based on application of the initial generated image and movement parameters, and returns images back to system].
(Levine, Paragraphs [0002]-[0003]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) in view of Margolis et al. (US 2017/0213388 A1) (hereinafter Margolis).

Regarding claim 12, Bradski discloses the system of Claim 9, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Bradski discloses of the camera unit, ISP, and EDS [Paragraph [0531]-[0545] & [1209]-[1211], gyroscopic sensors, graphical processing units, and chip-level cameras].
However, Bradski does not explicitly disclose wherein processing of the camera unit, ISP, and EDS is implemented by a digital signal processor (DSP).
Margolis teaches wherein processing of the camera unit, ISP, and EDS is implemented by a digital signal processor (DSP) [Paragraph [0032], Figs. 2A, Mobile device 19 including processor 146, camera 148, sensors 149, may be integrated on a single chip substrate or system on a chip, as digital signal processor].
(Margolis, Paragraphs [0031]-[0032]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) in view of Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu).

Regarding claim 13, Bradski discloses the system of Claim 9, and are analyzed as previously discussed with respect to the claim. 
Furthermore, Bradski discloses wherein the ISP is configured to receive from at least one application associated with a head-mounted display (HMD) [Paragraph [0180] & [0942], Applications distributed in AR system to provide certain functions].
However, Bradski does not explicitly disclose receiving D.
Mathieu teaches wherein the ISP is configured to receive D [Paragraph [0061], Receiving t +2, with D = 2, wherein computing device predicts second future frame via generative model].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski (Mathieu, Paragraphs [0061]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski) and Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu) in view of Levine et al. (US 2017/0334066 A1) (hereinafter Levine).

Regarding claim 14, Bradski and Mathieu disclose the system of Claim 13, and are analyzed as previously discussed with respect to the claim. 
However, neither Bradski nor Mathieu disclose the particulars of claim 14.
Levine teaches wherein the ISP is configured with instructions executable by the ISP to return the first image and the predicted image to the application [Paragraph [0086]-[0090], Generating predicted image through neural network based on application of the initial generated image and movement parameters, and returns images back to system].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bradski to integrate the neural network discussed in Levine as above, to predict images and transformation of movement and effectively “visualize” results of predicted movements before occurrence (Levine, Paragraphs [0002]-[0003]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu) in view of Chow et al. (US 5,949,064) (hereinafter Chow).



	Regarding claim 18, Mathieu discloses a method comprising:
	receiving a time D; generating a first image at a current time; generating a predicted image for a future time that equals the current time plus D [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN].
	However, Mathieu does not explicitly disclose of receiving signals representing changes in light intensity, the signals comprising a zero indicating no change, a negative number indicating decreasing, and a positive number indicating increasing; and using the signals representing changes in light intensity. 
	Chow teaches of receiving signals representing changes in light intensity, the signals comprising a zero indicating no change, a negative number indicating decreasing, and a positive number indicating increasing; and using the signals representing changes in light intensity [Col. 13 ll. 22-59, Output frame predominantly carries zeros (pixels with no change), while pixels showing change will be positive or negative magnitudes, determining which pixels have changed, and then storing a new frame using the changed pixels that determine new light levels]. 
(Chow, Cols. 2-3, ll. 66-57).

Regarding claim 20, Mathieu and Chow disclose the method of Claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Mathieu discloses of comprising:
generating the predicted image using at least one neural network (NN) [Paragraph [0019], Particular embodiments train a convolutional neural network (CNN) to generate future frames given an input sequence];
generating a second image at a time equal to the current time at which the first image was generated plus D [Paragraph [0061], Receiving t +2, with D = 2, wherein computing device predicts second future frame via generative model]; and providing the second image to the NN to train the NN [Paragraph [0061], Receiving plurality of input frames of a video sequence at time and training a convolutional network to predict one or more future frames of the video sequence, especially at time t + 2, wherein computing device predicts second frame using a predicted future frame at t + 1, thus feeding back to NN].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (US 2018/0137389 A1) (hereinafter Mathieu) and Chow et al. (US 5,949,064) (hereinafter Chow) in view of Levine et al. (US 2017/0334066 A1) (hereinafter Levine), and further in view of Bradski et al. (US 2016/0026253 A1) (hereinafter Bradski).

Regarding claim 19, Mathieu and Chow disclose the method of Claim 18, and are analyzed as previously discussed with respect to the claim.
However, Mathieu and Chow do not explicitly disclose the particulars of claim 19.
Levine teaches the method of comprising returning the first image and the predicted image [Paragraph [0086]-[0090], Generating predicted image through neural network based on application of the initial generated image and movement parameters, and returns images back to system].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathieu to integrate the neural network discussed in Levine as above, to predict images and transformation of movement and effectively “visualize” results of predicted movements before occurrence (Levine, Paragraphs [0002]-[0003]).
However, neither Mathieu, Chow, nor Levine disclose of at least an application associated with a head-mounted display (HMD).
Bradski teaches of at least an application associated with a head-mounted display (HMD) [Paragraph [0180], Fig. 1, HMD 12].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathieu (Bradski, Paragraphs [0013]-[0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (US 2017/0084074 A1): Paragraph [0056] The sensor 110 may sense a movement of the HMD.  The sensor 110 may include, for example, inertial sensors such as accelerometers, or motion capture hardware, including motion capture cameras that may be disposed outside the HMD itself, however, these are merely exemplary, and any kind of sensor for sensing a movement of an HMD may be used.  The processor 120 may use the movement sensed by the sensor 110 to predict a movement of the HMD in response to an image being output on the HMD.  The processor 120 may render the image using the predicted movement.  Thereafter, the sensor 110 may sense a movement of the HMD again and the processor 120 may re-predict the movement of the HMD in response to the image being output on the HMD using the sensed movement.  The processor 120 may compare the predicted movement of the HMD and the re-predicted movement of the HMD to determine an error value.  The processor 120 may use the determined error value to re-project and render the image.  Re-projecting the image refers to projecting 3D geometry information on a 2D plane for rejecting one view point and/or re-projecting a light tracking result on a 2D plane of another view point.

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487